Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-3, 5-9 and 11-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests an electronic device comprising:
a contact portion that comes into contact with a ventral side of a finger and performs at least one of presenting stimulation to the finger or acquiring information from the finger,
wherein the electronic device is mounted on the finger such that a portion of the finger from a first joint to a fingertip on the ventral side of the finger is exposed except for a portion of the finger, which comes into contact with the contact portion, and 
the electronic device does not interfere in a plane coming into contact with the exposed portion.  
Claim 2 is allowed since none of the prior art, alone or in combination, teaches or suggests an electronic device which is capable of being mounted on a finger such that a portion of a half or greater of an area which is from a first joint to a fingertip of the finger on the first joint side and is on a ventral side of the finger is exposed, and the electronic device does not interfere in a plane coming into contact with the exposed portion. 
Claim 3 is allowed since none of the prior art, alone or in combination, teaches or suggests an electronic device comprising:
a device main body in which an insertion portion into which a fingertip is inserted is formed, and the insertion portion has a shape in which a tip side of an inserted finger becomes narrow and a first joint side thereof becomes wide and is formed to be interposed between substantially two surfaces straddling a nail tip; and
a contact portion that is mounted on the device main body, comes into contact with a ventral side of the inserted finger, and performs at least one of presenting 
stimulation to the inserted finger or acquiring information from the inserted finger,

Claims 5-9 and 11-20 are allowed for being dependent upon aforementioned independent claims 1, 2 and 3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624